UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

A.M. et aI., )
Plaintiffs, )

)

v. ) Civil No. f:lT~cv-UZSSS-RCL

)

BRIDGES PUBLIC CHARTER SCHOOL, )
Defendant. )

)

)

ORDER

Plaintiffs M.M. and M.K.l\/l.r who are the parents and next friends of A.M., a ininor, and
A.M. individually allege that Bridges Public Charter Sci:iool (Bridges PCS) denied A.M. a free
appropriate public education (FAPE) in violation of tire individuals With Disabilities Education
Improveinent Act (iDEA), 20 U.S.C. § 1400 er seq. Cornpl., ECF No. 1. This dispute centers
around an individualized education program (lEP) designed for A.l\/i. in lane 2016, during her first
year at Bridges PCS. Plaintii`i`s assert that the iEP Was inappropriate and seek reimbursement for
tuition and related costs incurred When they enrolled A.M. in a private special education scliool,
Katherine 'i`homas School. for the 2016-2017 and 2017-2018 school years. This matter is before
the Court on the Report and Recoininen.dation filed by I\/Iagistrate Judge G. Michael Har\fey on
January 30, 2019. R. & R., ECF No. 26. The iii-day period during which the parties may tile
objections to the Report and Recoinmendation has expired, see LCVR 72.3(b), and neither party
has filed objectionsl

Piaintifi`s moved for Suinmary judgment ECF No. 16` asking the Court to reverse the

Hearing Of'i'icer’s Determination (I-IOD), which denied all of their requested reiiei". Plaintiffs

argued that the hearing ol"l'icer improperly weighed the testimony presented at the due process
hearing Plaintit`ij`s argued that the .iune 2016 IEP was inappropriate because of: (1) the inclusion
of discrete trial instruction (DTl) or applied behavior analysis]; (2) the prescription for five hours
in the general education classroom setting; (3) the failure to include goals to address A.M."s needs
in the area of attention; and (4) the failure to include integrated related services in which related
therapies (speech-language, occupational._ and physical therapies) are done in the classroom.
Further, plaintiffs contended that the hearing officer erred in his determination that the procedural
violation related to the failure to allow an observation ot`the proposed program at Bridges PCS did
not deny A.M. a FAPE. Plaintiffs also alleged that the hearing officer erred in finding the proposed
lEP at Bridges PCS was reasonably calculated to allow A.M. to make general progress or progress
in the area of communication ln addition, plaintiffs argued that the hearing officer erred in finding
that safety concerns at Bridges PCS did not deny A.M. a FAPE. Finallyt plaintiffs asserted that
Katherine Tlioiiias School is an appropriate placement for A.l\/l. and that they should therefore be
reimbursed for the tuition and related fees incurred in connection with enrolling A.l\/l. at the school.

Defendant’s cross-motion for summary judgment, ECF No. 20, argued that the HOD’s
conclusions were correct except as to his interpretation of the requirements of the D.C. Special
Education Students Rights Act. Defendant asserted that the Act does not require it to allow
observation by parents or representatives of students who are not enrolled at Bridges PCS.
Defendant further argued that Kathcrine 'l`liornas School was not appropriate under the IDEA

because the school did not provide A.l\/l. with multiple services prescribed in the J'une 2016 IEP.

 

1 DTI is a methodology in which “[c]omplex goals are broken down into simple elements which can be taught in
repeated trials.” M.H. v. New }’ork Ci'zjf Dep’t ofEa'uc., 7i2 F. Supp. 2d 125, 131 n.2 (S.D.N.Y. 2010),¢217’@',685
F.3d 217 (Zd Cir. 2012).

l\.)

hilagistrate Judge flarvey found that the plaintiffs did not demonstrate that the hearing
officer improperly weighed the testimony presented at the due process hearing Magisti'ate .iudge
llatvey rejected all of plaintiffs arguments regarding why the lune 2016 lEP was inappropriate
First, he found that the hearing officer was correct in pointing out that Dl"l was removed from the
final version of the .lune 20l6 IEP. While plaintiffs then changed their argument to contend that
Bridges PCS would have been unable to implement the lune 2016 IEP as written because the
school would have had to use DTI in its instruction of A.M. because it was a primary method by
which special education instruction was delivered to students with disabilities at Bridges PCS,
Magistrate Judge Harvey determined plaintiffs could not raise a claim in the district court that had
not first been raised in the due process hearing Magistrate ludge llarvey continued that even if
this argument was addressed on its merits, the claim would fail because the evidence did not
establish that DTl was an inappropriate methodology for A.M. Second, Magistrate ludge Harvey
concluded that the hearing officer did not err in determining that the prescribed five hours of
inclusion time in the general education setting in the June 2016 lEP was not inappropriate Third,
Magistrate lud.ge l-laivey found that the plaintiffs had not properly raised the issue of whether the
June 2016 IEP was inappropriate based on the lack ofinclusion of any goals in the area of attention
below._ and therefore could not raise this issue at the district court level for the first time.
Nevertheless, the hearing officer addressed this claim on the merits and l\/lagistrate ludge Harvey
found that the hearing officer was correct in determining that any assumed violation of the lDEA
based on a failure to include goals in the area of attention did not affect the student`s substantive
rights. Fourth, Magistrate Judge Harvey determined that the hearing officer did not err in finding

that the evidence established that related therapies (speech-language, occupational, and physical

therapies) were provided in the classroom at Bridges PCS, and that A.l\d. therefore received
integrated services at Bridges PCS.

Also. l\/lagistrate .ludge l-lai"vey concluded that the hearing officer did not err in finding that
Bridges PCS had met its burden of persuasion that its .lune 2016 llEP proposed for A.lvl. was
reasonably calculated to enable A.l`vl. to make progress appropriate in light of her circumstances
And Magistrate .ludge llarvey determined the hearing officer did not err in concluding that A.M.
had made sufficient progress in the area of communication Additionallyr he found that the hearing
officer did not err in finding that A.M. was not denied a FAPE because of alleged safety concerns

Further, l\flagistrate ludge llarvey assessed that the hearing officer did not err in
determining the failure to allow an observation of the proposed program at Bridges PCS after A.lvl.
was already enrolled at Katherine Tliomas School for the 20l6~2017' school year did not impede
the parents’ opportunity to participate in the decision-making process regarding the provision of a
PAPE to A.M. and did not deny A.M. a FAPE. Although the defendant argued in its cross-motion
for summary judgment that the failure to allow an observation was not even a procedural violation
of the lDEA, Magistrate .ludge l-larvey did not find it necessary to address this question because,
even assuming there was a procedural violation, it did not affect plaintiffs` substantive rights

in addition l\/lagistrate J`tldge l-larvey determined that plaintiffs were barred from obtaining
reimbursement for A.l\/l.’s placement at Katherine Thomas School because the J unc 2016 EEP and
placement at Bridges PCS were adequate Finally, l\/Iagistrate Judge llarvey found it unnecessary
to address the parties’ arguments about the appropriateness of A.l\/l.’s placement at Katherine
Thomas School because he recommended finding that Bridges PCS did not deny A.M. a FAPE.

Accordingly._ i\/Iagistrate Judge Harvey recommended denying plaintiffs’ motion for

stunmary judgment and granting defendant’s cross~motion for summary judgment After

consideration of the Report and Recommendation of Magistrate .ludge l-lar\-'ey. the absence of any
party`s objection thereto, the entire record before the Court, and the applicable law, the Court
ADOPTS Magistrate ludge Haryey’s Report and Recominendation. `fhus_. plaintiffs` motion for
summary judgment is DENIED and defendantls cross~motion for summary judgment is

GRANTED. Plaintiffs’ claims are DISMISSED with prejudice

ira w

Royce C. Larnberth

lt is SO ORDERED.

sIGNED this ZV’d"ay er March, 2019.

 

United States District Judge

